Dewey, J.
1. The objection to the competency of Charles Dickinson as a witness cannot avail the defendant, supposing the sale to have been made by him with warranty; as he was called to testify against his interest, and not to sustain the property in the vendee.
2. Nor can the objection prevail, which is taken to the testimony of this witness, that it is in contradiction to his written bill of sale. It has been sometimes suggested that public policy, if not sound morality, requires that a party should not be allowed by his testimony to control or defeat an instrument to which he has given his signature as a contracting party; but no such general rule of law has been adopted. On the contrary, the cases of exclusion have been limited to parties to negotiable instruments. Inhabitants of Worcester v. Eaton, and Loker v. Haynes, 11 Mass. 368, 498. Hudson v. Hulbert, 15 Pick. 423.
3. A further objection is taken to the competency of certain evidence offered by the plaintiff, and derived from the declarations and admissions of the defendant. The objection relied on is, that these admissions were made pending a treaty between the parties for a compromise of the matter in litigátion in the present suit. The rules of evidence exclude, to some extent, and under certain circumstances, the declarations and admissions of a party. Thus, the more fully to protect the rights of parties litigating, all their communications with counsel are held to be privileged. Evidence of this character *474has always been excluded, and the rule has been so broad as to exclude all admissions thus made. Another instance of exclusion of testimony is that of an offer of one party to another to pay a sum of money, or other valuable consideration, with a view to a compromise of the matter in controversy. It must be permitted to men to endeavor to buy their peace, without being prejudiced by a rejection of their offers. Hence, evidence of such offers or proposals is irrelevant, and they are not to be taken as admissions of the legal liability of the party making them. But here a distinction exists between the cases of an offer to pay money to settle a controversy, and an admission of particular facts, connected with the case, made by a party pending a negotiation for a compromise. The more convenient rule might have been that which is applicable to communications between client and attorney, excluding, as testimony, every thing communicated in this relation; which rule, if applied here, would exclude every admission made during the intervieAV which was had for such compromise. To some extent this rule was attempted to be introduced, excluding all admissions of the parties, even admissions of particular facts, where it appeared that they were expressly stated at the time “ to be made without prejudice.” But the exception was soon introduced, that the evidence was competent where it was the admission of a collateral fact. Waldridge v. Kennison, 1 Esp. R. 143. And the rule seems now very generally settled, and sanctioned by authority, that evidence of the admission, by a party, of any independent fact, is admissible, though made under treaty of compromise. Greenl. on Ev. § 192. It has been directly so held in this Commonwealth, in the cases of Marsh v. Gold, 2 Pick. 290, and Gerrish v. Sweetser, 4 Pick. 374. To these authorities may be added Fuller v. Hampton, 5 Connect. 416. Murray v. Coster, 4 Cow. 635. Sanborn v. Neilson, 4 N. Hamp. 501.
The right now given by the laws of this Commonwealth to any party to draAV from his adversary in a suit at law, through the instrumentality of a bill of discovery, an admis*475sion of all facts known to him, which may be useful to the cause, has rendered this whole matter of much less practical importance; for, if excluded as an admission made pending a compromise, they may be drawn from the party through the medium of a bill of discovery. So far, therefore, as relates to the evidence offered of admissions of particular facts by the defendant, as that he had sold the property in controversy, and that a demand had been made on him for the same, these are clearly admissions and declarations not protected by the rule excluding offers by way of compromise.
In connexion with this evidence, there was admitted a portion of the conversation between the parties, of a more doubtful character, in which the plaintiff said, “ I suppose you would do better by me than you offered yesterday.” If these words were introduced as evidence disconnected with the other facts stated, they would be properly excluded; certainly, if it was proposed to have the jury infer from them that the defendant had made to the plaintiff an offer to adjust their controversy, by payment to him of money, or other valuable consideration. But, although irrelevant, we do not think they were, under the circumstances, so far objectionable as to require the verdict to be set aside for this cause. They were introduced in connexion with other words proper to be admitted as evidence. So also, when closely examined, they will not be found to contain any admission that the defendant had ever offered to pay the plaintiff any thing. They would be entirely consistent with a mere offer by the defendant to adjust the matter upon the plaintiff’s withdrawing his suit. They are, perhaps, also, to be taken as the words of the plaintiff, and without being assented to by the defendant. We do not deem them of such a character, or so material, as to justify or require us to order a ne ¡v trial.

Exceptions overruled.